46 F.3d 1142
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Perry Adron McCULLOUGH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-55783.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 11, 1995.*Decided:  Jan. 19, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Perry Adron McCullough appeals from the district court's order dismissing his Fed.  R. Crim.  P. 41(e) motion for the return of seized currency.  On December 19, 1994, McCullough filed in this docket a notice of the district court's judgment entered on December 12, 1994 in United States v. $ 16,260.00 in United States Currency, No. CV 93-1971 AWT (C.D. Cal. 1994), a forfeiture action regarding the same currency at issue in this case.  In $ 16,260.00 in United States Currency, the district court rendered judgment in favor of McCullough and ordered the release of the currency to him.  McCullough has informed us that the government is not going to appeal the district court's December 12 judgment.  Because McCullough has already obtained the relief he ultimately sought in the instant case, we dismiss this appeal as moot.  See In re Combined Metals Reduction Co., 557 F.2d 179, 187-189 (9th Cir. 1977).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3